         Case 1:11-cv-00857-EJD Document 152 Filed 07/18/19 Page 1 of 1




             In the United States Court of Federal Claims
                                           No. 11-857L
                                      (Filed: July 18, 2019)

******************************************
                                          *
TRINCO INVESTMENT CO. AND                 *
KATHLEEN G. ROSE, TRUSTEE OF              *
THE V. & M. ROSE - MARITAL TRUST,          *
                                           *
                        Plaintiffs,       *
                                          *
                  v.                      *
                                          *
THE UNITED STATES,                        *
                                          *
                        Defendant.        *
                                          *
******************************************

                                             ORDER

        On October 31, 2018, the Court denied Plaintiff’s Motion to Transfer, certified the order
for interlocutory appeal, and stayed the proceedings. See ECF No. 149. On June 26, 2019, the
parties filed a joint status report advising the Court that interlocutory appeal was not being
pursued and that the parties wish to proceed to trial. In light of this, the Court hereby LIFTS the
stay.

       IT IS SO ORDERED.

                                                               s/ Edward J. Damich
                                                               EDWARD J. DAMICH
                                                               Senior Judge
